Exhibit PARAGON SHIPPING INC. INDENTURE Dated as of , 20 [Name of Trustee] Trustee ARTICLE I : DEFINITIONS AND INCORPORATION BY REFERENCE Section Definitions Section Other Definitions Section 1.3.Incorporation by Reference of Trust Indenture Act Section 1.4.Rules of Construction ARTICLE II. THE SECURITIES Section 2.1.Issuable in Series Section 2.2.Establishment of Terms of Series of Securities Section 2.3.Execution and Authentication Section 2.4.Registrar and Paying Agent Section 2.5.Paying Agent to Hold money in Trust Section 2.6.Securityholder Lists Section 2.7.Transfer and Exchange Section Mutilated, Destroyed, Lost and Stolen Securities Section Outstanding Securities Section 2.10Treasury Securities Section 2.11Temporary Securities Section 2.12Cancellation Section 2.13Defaulted Interest Section 2.14Global Securities Section
